442 F.2d 419
UNITED STATES of America, Plaintiff-Appellee,v.Harvey Glenn LINDER, Defendant-Appellant.
No. 26859.
United States Court of Appeals, Ninth Circuit.
May 12, 1971.

Mack Fry, Reno, Nev., for defendant-appellant.
Robert S. Linnell, U.S. Atty., Reno, Nev., for plaintiff-appellee.
Before MERRILL, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellant was found guilty by a jury of transporting a car in interstate commerce knowing that it was stolen.  18 U.S.C. 2312.  On appeal he renews his objection to the court's instruction that the jury could infer transportation in interstate commerce and knowledge of the stolen character of the car from unexplained possession in one state of property recently stolen in another state.


2
The inferences arising from possession of recently stolen property have long been upheld as rational.  United States v. Redd, 438 F.2d 335 (9th Cir. 1971); McAbee v. United States, 434 F.2d 361, 363 (9th Cir. 1970); Glavin v. United States, 396 F.2d 725 (9th Cir.) cert. denied, 393 U.S. 926, 89 S.Ct. 258, 21 L.Ed.2d 262 (1968); Jones v. United States, 378 F.2d 340 (9th Cir. 1967); Morandy v. United States, 170 F.2d 5 (9th Cir. 1948).


3
We find neither error in the instructions as given nor prejudice in the court's rejection of appellant's proposed substitute.


4
Affirmed.